Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                     No. 04-14-00297-CV

                                IN THE MATTER OF F.A.S.

                  From the 289th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-JUV-01811
                         Honorable Carmen Kelsey, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is indigent; no costs are taxed in this appeal.

       SIGNED April 15, 2015.


                                                _____________________________
                                                Patricia O. Alvarez, Justice